Title: To Thomas Jefferson from M. Amoureux, 23 June 1788
From: Amoureux, M.
To: Jefferson, Thomas


          L’Orient, 23 June 1788. Only received on 4 June the letter John Paul Jones wrote him from Copenhagen 8 April last, directing him to sell immediately and at the best price some merchandise belonging to him and remaining in Amoureux’ hands, and to remit the proceeds to TJ. Has just succeeded in selling a good part of this merchandise, “mais au terme de six mois, parcequ’il /y avoit beaucoup d’objets qui ne sont propres que pour l’hiver.” Nevertheless, since by his agreement with Jones he is answerable for the credit of the buyers, he can, if desired, remit at once.—Offers TJ his “Services les plus devoués”; he is always  gratified to be useful to those interested in the prosperity of the United States, “ou j’ai de bons et respectables amis, et dont le sort ne peut jamais me devenir indifferent.”—It has been rumored here for several days that the franchise enjoyed by this port since 1784 would before long be transferred to Port Louis. Since this could not take place without TJ’s knowing it in advance, he would be very grateful if, in his answer, TJ would inform him whether this rumor “est réellement fondé” it is a point very interesting to those having relations with the United States.
        